DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 8-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/617,736 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a high-strength steel sheet with a composition comprising by mass C: 0.15-0.35%, Si + Al: 0.5-3.0%, Mn: 1.0-4.0%, P: 0-0.05%, S: 0-0.01%, Ti: 0.01-0.2% with a microstructure of 5% or less of ferrite, 60% or more of tempered martensite and tempered bainite, 10% or more of retained austenite, 5% or less of fresh martensite, an average grain size of retained austenite being 0.21 microns or less and 2% or more being 1.0 microns or prima facie case of obviousness and therefore the claims are not patentably distinct from one another.  See MPEP 2144.05.
Instant claim 2 recites conditions (a)-(e) overlapping those recited in claim 2 of the ‘736 application.  Instant claims 8-20 recite ferrite and compositional element contents overlapping claim 2 of the ‘736 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Product claims 1-2 and 8-20 may be placed in condition for allowance by filing the requisite terminal disclaimer.
Method claims 3-7 are not currently eligible for rejoinder as they are not commensurate in scope with the subject matter of the instant product claims.
Response to Arguments
Applicant’s arguments, see remarks, filed 14 September 2021, with respect to 35 USC 103 rejection in view of Takashima have been fully considered and are persuasive.  The rejection of claims 1-2 has been withdrawn.  Applicant points to Paragraph 60 of Takashima which teaches a lower limit of retained austenite being 0.3 microns and applicant’s amended range is outside of the scope of this teaching.
Applicant makes similar remarks (p.6) regarding Double Patenting Rejections indicating that Table 3-4 provide evidence of a criticality to the claimed retained austenite size over the claims of the copending 16/617,736.  A review of the cited experimental examples does not find comparative examples sufficiently demonstrating a nexus between the size of the retained austenite grains and the argued properties and how that differentiates over the claims of the ‘736 application.  It is further noted that the properties on which applicant relies are not claimed.  See MPEP 2145 (VI).  The instant double patenting rejection may be overcome by filing the requisite terminal disclaimer.
Applicant’s arguments, see remarks, filed 14 September 2021, with respect to 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 1-2 has been withdrawn.  Applicant has amended the claims to remove indefiniteness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784